Citation Nr: 1229276	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-24 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to March 5, 2011, and as 50 percent disabling from that date.

2.  Entitlement to an increased rating for left testalgia, currently rated as 10 percent disabling.

3.  Propriety of a reduction of a lumbar spine disability from 20 to 10 percent, effective September 19, 2006.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to March 5, 2011.


REPRESENTATION

Appellant represented by:	Ralph J. Branch, Attorney

ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to October 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran provided testimony at hearings conducted before personnel at the RO in June 2008 and June 2009.  Transcripts from both hearings have been associated with the Veteran's VA claims folder.   In March 2010 the Veteran requested a hearing before the Board, and in July 2010 the claim was remanded for that purpose, but the Veteran withdrew his request for hearing in March 2012.

The Board notes that in December 2011 the RO granted a TDIU effective from March 5, 2011.  However, because a claim for a TDIU is part and parcel with a claim for increased rating and has been raised by the record, the issue of whether a TDIU is warranted for the period prior to March 5, 2011, is still before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


FINDINGS OF FACT

1.  In a March 2012 statement to the Board, the Veteran requested that his appeals regarding the issues of increased rating for left testalgia and propriety of a reduction of the lumbar spine disability from 20 to 10 percent be withdrawn.

2.  Prior to March 5, 2011, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.

4.  Since March 5, 2011, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

5.  Prior to March 5, 2011, the Veteran's service-connected disabilities were of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for left testalgia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal regarding the propriety of a reduction of the lumbar spine disability from 20 to 10 percent have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).

3.  Prior to March 5, 2011, the criteria for an increased 50 percent rating for PTSD, but not more, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code (DC) 9411 (2011). 

4.  Since March 5, 2011, the criteria for an increased 70 percent rating for PTSD, but not more, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code (DC) 9411 (2011). 

5.  The criteria for a TDIU prior to March 5, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues from Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In July 2007, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeals as to the issues of entitlement to an increased rating for left testalgia and the propriety of a reduction of a lumbar spine disability from 20 to 10 percent, as identified in the July 2008 statement of the case. 

In a March 2012 statement, the Veteran, through his representative, stated that he no longer wished to pursue his claims for an increased rating for left testalgia and the propriety of a reduction of a lumbar spine disability from 20 to 10 percent. The Board finds that the Veteran's written statement indicating his intention to withdraw the appeals satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeals as to his claims for an increased rating for left testalgia and the propriety of a reduction of a lumbar spine disability from 20 to 10 percent, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues. 

Accordingly, the claims for an increased rating for left testalgia and the propriety of a reduction of a lumbar spine disability from 20 to 10 percent are dismissed.

I.  VA's Duties to Notify and Assist

Because the grant of a TDIU for the period prior to March 5, 2011, is a complete grant of benefits for that issue on appeal, a discussion under the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary with respect to that claim.

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (West 2002 & Supp. 2011).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2006 letter, sent prior to the initial April 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the October 2006 letters advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's VA treatment records and Social Security Administration records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Veteran's Virtual VA claims file, an electronic claims file, has also been reviewed.  Additionally, he was afforded VA examinations in November 2006, July 2009, and March 2011, with an addendum opinion in November 2011, in order to adjudicate his increased rating claim.  In this regard, the Board finds that the proffered opinions regarding the severity of the Veteran's psychiatric disorder was based on an interview with the Veteran, a review of the record, and a full examination.  Thus, the examinations are adequate to decide the claims.  Significantly, in March 2012, the Veteran, through his representative, requested that the appeal be decided with a waiver of any further duty to assist.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130, DC 9411(2011).  A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2011). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Turning to the evidence of record, VA treatment records beginning in September 2005, one year prior to the claim for increased rating, reflect that the Veteran was a full-time student with a diagnosis of a mood disorder and adjustment disorder.  He was feeling better and was less irritable on his current anti-depressant.  Mental status examination was within normal limits.  A GAF of 65 was assigned.  In February 2006, the Veteran reported being depressed because it had been one year since his friend in Iraq had been killed.  He had trouble sleeping and his appetite was poor.  Mental status examination showed a depressed mood and constricted affect.  Otherwise, mental status examination was within normal limits.  In March 2006, the Veteran was noted to be compliant with his psychiatric medications.  He was sleeping four to five hours a night and felt depressed during the day due to memories of the war.  He had a fair appetite.  There were no hallucinations or suicidal or homicidal ideations.  He was student for an automotive degree and was not working.  His current GAF score was 65-70.  In September 2006, the Veteran reported continuing to have vivid nightmares and daily flashbacks.  He had a heightened startle response and would get irritable and anxious in a crowded place.  He was cooperative and friendly on mental status examination and was oriented in all spheres.  His mood was anxious.  His memory was intact and his insight, judgment, impulse control, and reliability were good.  The GAF score was 65. 

On November 2006 VA examination, the Veteran reported getting irritable and angry quicker.  He slept three to four hours per night.  He often dreamed of Iraq and woke up easily to noise.  He had between one to three nightmares per night.  There was marked diminished interest or participation in significant activities.  He felt detached or estranged from others.  He did not like to be around people or form relationships.  

With regard to his legal history, the Veteran reported that in September 2006, he had gotten in trouble with the law for fighting and was also charged with a DUI.  

With regard to his social history, the Veteran reported that he was single and lived with his parents.  He had a two-month-old daughter who lived with her mother.  He saw his daughter once a week.  The examiner noted that in the claims file, there was evidence of a son with whom the Veteran had no contact.  His mother cooked his meals and did his laundry.  He did not eat with his parents but ate alone.  He had a good relationship with his parents and sister.  He reported that he had a few friends that he knew from the bar.  He used to enjoy fishing and hunting but no longer had the patience for those activities.  He sat alone in his parents' basement and flipped through television channels.  Sometimes he went to the bar.  It was unclear how much the Veteran drank.

Mental status examination revealed that he was clean and appropriately dressed.  His speech and psychomotor activity were unremarkable.  He was guarded, his mood was anxious, and his affect was constricted.  He was intact in all three spheres.  His thought process and content were unremarkable.  There was no indication of obsessive behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was poor.  His memory was normal.  Psychometric testing revealed severe to moderate severe depression.  However, testing showed that the Veteran was willing to exaggerate and feign symptoms.  The Veteran's response suggested that he was preoccupied with health concerns, felt interpersonal alienation, and experienced emotional dyscontrol.  The diagnosis was PTSD and alcohol abuse.  A GAF of 62 was assigned.  It appeared that his PTSD symptoms had worsened since the 2005 VA examination; however, it was clear from testing that he would exaggerate his symptoms.  The examiner found no indication of total occupational and social impairment or evidence of PTSD symptoms that resulted in deficiencies in most area, such as judgment, thinking, family relations, work, mood, or school.

VA treatment records reflect that in December 2006, the Veteran was still having flashbacks, hypervigilence, and avoidant behavior even on a number of medications.  His mood was anxious and irritable.  He denied any hallucinations.  His was calm, cooperative, and oriented.  In January 2007, the Veteran reported that his friend had died in Iraq.  He had increased incidences of irritability and depression.  He was not working and was living with his parents.  The psychiatrist read the recent VA examination and noted that it was equivocal whether the Veteran's PTSD symptoms had worsened, but that the Veteran was shown to have PTSD.   The Veteran became irritated when confronted with possibly feigning symptoms.  His mood was depressed and anxious.  His insight and judgment were fair.  He was counseled not to drink and take Valium.  A GAF score of 55 was assigned.  In June 2007, the Veteran reported that his nightmares had worsened.  He had repeated nightmares about going back to Iraq and would have flashbacks triggered by a sound or smell.  He was easily angered and avoided watching the news.  He was compliant with his medications.  He had good eye contact and was cooperative.  He was oriented and his speech was normal.  His insight, judgment, and impulse control were good.  The GAF was 55.  In October 2007, he stated that he did not feel that there was a difference in his symptoms since starting treatment.  His anger was at times uncontrollable and he had recently been involved in a fight.  He could only talk to his father, who was a Vietnam veteran.  He did not like to talk about the plaguing memories of Iraq.  He denied hallucinations or suicidal or homicidal ideations.  Mental status examination was within normal limits, he stated that he was doing "OK."  A GAF score of 60 was assigned.

On January 2008 VA consultation for a residential PTSD program, the Veteran reported that he lived with his parents and had limited social contacts.  He had some short-term relationships that ended because they could not handle him.  He reported that he was very depressed and wanted to be left alone.  Loud noises made him jumpy.  Sounds and smells, like gunpowder, reminded him of Iraq and he could see it right in front of him.  He had dreams of being called to fight and jumped up before coming back to reality.  He was particularly stressed about his first 36 hours in Iraq, when he was involved in constant fighting and could not sleep.  He did not want to be around others and felt like he was constantly looking over his shoulder.  If not for his father trying to get him up, he would prefer to spend the day in bed.  He talked to one friend from Iraq and a few friends from high school, but felt like he had forgotten how to have a normal conversation.  He would drink until he passed out or ran out of money.   Mental status examination revealed intermittent eye contact, tense posture, guarded affect and that he was predominantly angry, anxious, and irritable.  He felt that his current status was getting worse.  He had difficulty concentrating and accomplishing tasks.  His speech was halting and his responses were constricted.  The examiner stated that although there was previous indication of exaggeration of his symptoms, on examination he had prominent symptoms of irritability, withdrawal, loss of pleasure, sleep deficiency, and hyperarousal.  A GAF of 50 was assigned and he was referred for the residential program.  He then participated in the program.  During that time, he reported fear of walking through the halls and feelings of isolation.  A month later, he stated that he felt the same as he had when he entered the program and felt that he would never heal.  He did feel that he had made progress with being part of the group but felt it was different with civilians.

At his June 2008 hearing before a decision review officer, the Veteran reported that he didn't like to socialize.  He last had a girlfriend a few months ago and stated that they had argued so he had taken her to a gas station and told her to get out and go home.  His parents tried to get him to leave the house.  He sometimes went days or weeks without showering.  His mother cooked for him and cleaned his room.  He said he sometimes lost time and had memory loss.  

VA treatment records reflect that in December 2008, the Veteran described his mood as OK.  He was alert and fully oriented.  His thought processes were well organized and he was goal-directed.  There was no paranoid or delusional thinking.  He denied suicidal or homicidal ideation, intent, or plan.  His prominent PTSD symptoms included intrusive recollections, flashbacks, and nightmares.  He would avoid abandoned cars along the highway because they reminded him of roadside bombs, he was unable to pick-up trash in the yard because it was so ingrained in him to watch for booby traps and the smell of trash reminded him of the landfill his unit occupied in Iraq.  A GAF of 60 was assigned.  In March 2009, the Veteran reported having flashbacks about twice per week like he was in the desert.  He avoided watching the news or going anywhere that would remind him of Iraq.  He remained hypervigilent.  He stayed home most of the time.  When the weather permitted it he would go fishing.  He appeared covertly hostile and angry.  He was guarded and evasive when questioned about his alcohol use.  In June 2009, he reported that he was sleepwalking.  He was still isolated.  A GAF of 55 was assigned.

On July 2009 VA psychiatric examination, he called the 6-week PTSD program that he had participated in a joke.  He said his medications helped sometimes.  He was frustrated by frequent changes to his medications.  He reported that in the mornings he was depressed or pissed off.  He had crying spells and thoughts of helplessness, hopelessness, and worthlessness.  He was largely lethargic and unmotivated.  He had little appetite and ate one meal a day.  Some days he did not like to leave the bedroom.  He reported waking up in a sweat at night and feeling like something wasn't right, checking the house.  He reported panic attacks if in a public space.  He had flashbacks when seeing people of middle-eastern ethnicity, in a traffic cluster, seeing debris on the side of the road, or when hearing loud noises.  He like riding his motorcycle because of the freedom.  He had easy anger and could assault someone.  He had trouble with loving feelings and was indifferent.  

With regard to his legal history, he reported that he had been arrested in 2006 and 2007 for a DUI.  

With regard to his social history, he reported that he still lived with his parents.  He argued all the time with his mother and his father left him alone.  He saw his daughter once a week for two and a half hours, supervised.  She did not like to play with him which was depressing.  He was a member of a Vietnam veterans motorcycle club.  He rode with them but did not socialize.  He had no friends and isolated himself.

Mental status examination revealed that he was clean and casually dressed.  His speech was clear and coherent.  His mood was anxious, agitated, and depressed.  His affect was flat.  He reported trouble with focusing his attention.  He was oriented in all three spheres.  His thought process and content were unremarkable.  There were occasional suicidal thoughts, with no ideation, but no homicidal thoughts.  His current psychosocial functioning was poor.   His impulse control was fair.  His memory was mildly impaired.  He had trouble remembering people's names and tasks to be completed.   The assessment was chronic PTSD.  A GAF score of 48 was assigned.  He had been laid off from a part time job in 2005 or 2006.  He said he was only able to stay in his last job as a forklift driver because he was left alone and could set his own hours.  He also had had a lenient boss.  The examiner determined that there was total occupational and social impairment, stating the above and noting that the Veteran had marked impairment in his social functioning and mood.  His anger was volatile and not easily controlled.  He had elected to withdraw from society.  His poor concentration and memory also made it difficult to focus or complete work-related tasks in a satisfactory or efficient manner.  

VA treatment records reflect that in April 2010, the Veteran reported that he still had nightmares a few times per week.  He had had a flashback the previous week when driving his mother to a doctors appointment in which he thought road construction was happening in the desert.  He rode with the motorcycle club twice per month.  He bathed about twice per week.  In November 2010 he reported that his PTSD was about the same but he noticed that about once per week he would get very angry and want to smash something or shoot his guns.  He would be in an adrenaline rush and it felt like things were moving slowly.  His flashbacks were bad due to it being hunting season.  He had not interested in doing anything new.  He slept five to six hours per night.  Mental status examination revealed that he was slightly anxious, with a bland affect.  His speech was normal and his cognition was intact.  He denied suicidal or homicidal ideations.  He had good insight and judgment.  He was tolerating his medications.  A GAF of 55 was assigned. 

On March 2011 VA psychiatric examination, the Veteran reported that he had not been to the VA for therapy in six months.  He was taking anti-depressants and anti-anxiety medication.  The side effects were drowsiness and fatigue.  He stated that some days he thought the medication was effective but on other days he was very irritable, had trouble sleeping, and had nightmares.  He reported that he felt like killing people once per day, though he would not kill anyone due to legal consequences.  He thought of killing himself two to seven times per week but denied current ideation.  He would shoot himself in the head but did not have the guts to do it.

With regard to his social history, he reported that he had not had a romantic relationship in four years.  He had a good relationship with his four-year-old daughter.  He denied having friends.   He rode his motorcycle once or twice a week if it wasn't cold and took his boat out about once per month.  He reported getting into about one or two physical fights per year.  

Mental status examination revealed that he was clean and casually groomed.  His psychomotor activity was restless.  His speech was unremarkable.  His attitude was cooperative.  His affect was normal and his speech was anxious.  He was oriented in all three spheres.  His thought process and content were unremarkable.  He had insight.  He had three to four hours of sleep per night with medication.  There was no indication of hallucinations or inappropriate behavior.   His memory was mildly impaired.  The diagnosis was PTSD, chronic.  A GAF of 43 was assigned.  The Veteran reported that when he had worked, he had gotten into frequent fights with his coworkers.  It was determined that there was no evidence of total occupational and social impairment due to PTSD, but there were PTSD signs and symptoms that resulted in deficiencies in judgment, thinking, family relations, work, and mood.

In March 2012, the Veteran submitted lay statements in support of his claims.  His father stated that when the Veteran returned from Iraq, he had completely changed.  From then on he was always on guard, he was jumpy, he was paranoid, he did not like to be around foreigners, he had no close friends, and he didn't trust anyone.  He had nightmares for many years.  He had said he felt like he was going crazy.  He was angry and irritable.  He had trouble making decisions, was anxious, and could not sit still.  He felt like a failure in life.  He was always quiet and didn't say very much.  He stated that his memory was not good.  He had no patience.  He had a number of guns and kept a loaded gun next to his bed.  He could not handle any stress.  He occasionally went to a veterans gathering.  He had severe road rage issues.  He felt guilt over the other people who had died in service.  His hygiene would fluctuate.  He would not watch anything about Iraq.  His mother stated many of the same symptoms, including that waking the Veteran was not easy because he would throw punches as though he was in battle.  He was frustrated and had frequent nightmares.  He was a loner and hung out with one or two guys that weren't necessarily friends.  He watched a lot of television.  He would become angry very quickly and maybe throw something.  He could not make decisions.  She feared that he would take his own life.  He had anxiety attacks a few times per week.  His back and knee pain also contributed to his depression. 

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995). 

Under DSM-IV, GAF scores of 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, and school functioning (e.g. few friends, conflicts with peers or co-workers).  Scores of 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

In this case, the Board finds that prior to March 5, 2011, the Veteran was entitled to a higher 50 percent rating, but no more, for his PTSD.  In that regard, VA treatment records dated prior to 2011, including multiple VA examinations, reflect GAF scores of 48 or higher,  with the majority of the scores, including before and after the isolated score of 48, ranging from 50 to 70, suggesting a moderate to moderately severe psychiatric disability, but not a severe psychiatric disability.  During this time period, there was evidence of panic attacks, flattened affect, impairment to memory, impaired judgment, and disturbance of motivation and mood.  In that regard, he was consistently assessed to present as depressed, with a constricted or flattened affect.  He was plagued by ongoing flashbacks and nightmares.  He had withdrawn socially and would get anxious and irritable when in public.  He was noted to feel detached from others and was not able to form many relationships outside the home.  He displayed avoidant behavior and was hypervigilent.  He had trouble concentrating.  He would often spend the day in bed and would not shower every day.  He took his meals alone and had very limited social contact but for his motorcycle club and his parents.   Accordingly, based upon the evidence of record, the Board finds that the Veteran's PTSD symptoms prior to March 5, 2011, were severe enough to warrant a higher 50 percent rating.

However, a rating higher than 50 percent prior to March 5, 2011, is not warranted in this case.  The evidence does not demonstrate suicidal ideation during this period, but rather some thoughts of suicide with no ideation or intent.  There was no indication of homicidal ideation.  There was no indication of obsessional rituals to interfere with routine activities or hallucinations.  The Veteran's speech was never considered to be illogical, obscure, or irrelevant.  Rather, he was consistently described as cooperative and alert, oriented in all spheres.  He had shown an ability to seek psychiatric help on a consistent basis and abide by the medication regime prescribed.  Prior to March 5, 2011, he did not report near-continuous panic attacks.  Rather, he had panic attacks when out in crowds or when trapped, but he was able to avoid those situations.  There was evidence of continuous depression that affected his ability to function on most levels, such that his parents cared for his basic activities of daily living, such as cooking and cleaning.  However, there was evidence that he was able to drive a car and his motorcycle and that he was able to go fish and hunt when he was in the mood to do so.  He chose to eat his meals alone and watch television.  Thus, the Board finds that although his depression was continuous, such symptoms are accounted for in the 50 percent rating and do not rise to the level of severity contemplated in the higher 70 percent rating in light of the described independent activities.  Also, prior to March 5, 2011, the Veteran displayed anger with periods of violence, in the form of isolated previous assaults, but there was no indication of unprovoked irritability or violence.  There was no indication of spatial disorientation.  There was some indication of neglect of hygiene in that he did not shower every day, however, he was always described as clean and appropriately dressed.  Lastly, there wasn't a true indication of an inability to establish or maintain effective relationships, as the Veteran had relationships with his parents and sister, as well as a few significant others and peers in his motorcycle club and at the bar.  Thus, although there was a strong indication of difficulty establishing relationships, he was able to do so.  Thus, his symptoms in that regard fit within the 50 percent rating, rather than a 70 percent rating.  Lastly, the Board acknowledges that the July 2009 VA examiner found total social and occupational deficiencies.  However, when reviewing that finding against the totality of the examination, it is evident that the examiner meant to state that the Veteran was unemployable, as she explains that finding with evidence to support a claim for TDIU, such as symptoms that would "make it very difficult for him to focus on and complete work-related tasks" rather than evidence to suggest that he met the criteria for a 100 percent rating under DC 9411, such as delusions, hallucinations, disorientation, etc.  Thus, for the above-stated reasons, the Board finds that a rating of 50 percent, but no higher, is warranted for the period prior to March 5, 2011.

Since March 5, 2011, the Board finds that the Veteran's symptoms met the criteria for a 70 percent disability rating.  In that regard, there is a clear increase in his PTSD symptoms beginning at around that time, in that he began to contemplate suicide on a more frequent basis and had some homicidal thoughts as well.  He no longer had any romantic relationships and was more prone to violence.  Although the Veteran has been consistently considered to display appropriate behavior with no delusions or obsessional rituals, and to have insight as to his psychiatric symptoms, it was on the March 2011 VA examination that he was determined to exhibit PTSD signs and symptoms that resulted in deficiencies in judgment, thinking, family relations, work, and mood, with a significantly lower GAF score assigned, that of 43.  Those specific findings, in and of themselves, support a higher 70 percent rating since March 5, 2011.

However, a 100 percent rating is not warranted at anytime during the pendency of the appeal.  In that regard, the record is negative for indication of total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, (as he stated that he would not go through with suicide or homicide, and assaulted if provoked), intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Rather, the Veteran's memory loss was in the form of forgetting tasks assigned, rather than those basic pieces of knowledge.  

In making these determinations, the Board has considered the lay statements, including the statements from the Veteran's mother and father.  The Board finds that those statements support the higher ratings assigned and are not specific as to the onset of or a worsening of the Veteran's disability.  However, the VA treatment records do indicate that his psychiatric disability worsened during the appeal period, and the clearest date for that worsening is the March 5, 2011, VA examination which demonstrated a medical opinion that such had occurred, with clearly described symptoms and manifestations of a worsened psychiatric disability.



TDIU

The Veteran contends that he cannot work due to his service-connected disabilities.  He contends that his PTSD prohibits him from functioning in any employment environment and his musculoskeletal disabilities, to include his back and knee disabilities, cause him pain and limit his ability for physical tasks.  Thus, he contends that he was entitled to a TDIU prior to March 5, 2011.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

By this decision, the Veteran has been granted a 50 percent rating for PTSD for the period prior to March 5, 2011.  Thus, for the period in question, he has been in receipt of a disability ratable as at least 40 percent, with a combined disability rating for 70 percent, and meets the scheduler criteria for a TDIU.  In that regard, prior to March 5, 2011, the Veteran was in receipt of service connection for PTSD, rated as 50 percent disabling, a left knee strain, rated as 10 percent disabling, a right knee strain, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, left testalgia, rated as 10 percent disabling, a lumbar spine disability, rated as 10 percent disabling, and GERD, erectile dysfunction, and multiple scars to the neck, shoulders, mid-chest, and back, all rated as noncompensable.

Turning to the evidence of record, VA treatment records reflect that in February 2006, the Veteran had sharp, constant back pain.  In June 2006, he reported frequent diarrhea, low back pain and joint pain.  The pain radiated into his groin and knees.  He was in good physical condition and tried to exercise, with some problems due to pain.  In July 2006, he presented to the emergency room with back pain and numbness and tingling, with severe pain in his left lower extremity.  However, physical examination resulted in an assessment of possible malingering behavior.

In August 2006, the Veteran submitted a statement that although he was a student to become an automotive technician following service discharge, he was only able to stay in that program for 8 months because he had trouble concentrating and failed three courses.  He returned to school but once again failed classes.  During that time, he had worked two part-time jobs; however, he had to leave the first job due to VA medical appointments and was laid-off from the other job after six months.  He then tried to work in construction but was laid-off due to his back disability.
In August 2006, a veteran's representative completed a statement for the state of Tennessee employment office, stating that the Veteran's low back disability and PTSD, both of which required daily medication, prevented him from employment due to the legal liability associated with the side effects of the medications.  Also, the Veteran was not considered to be a good candidate for retraining due to his disabilities and his education level.  No employers were identified that would hire the Veteran.

VA treatment records reflect that in October 2006, the Veteran reported ongoing, severe diarrhea after eating.  He had no other symptoms related to his reflux disease.  He requested a note that he could not do community service due to back pain, stating that he had gotten into trouble.

On October 2006 VA examination the Veteran reported moderate to severe constant sharp pain in the lower back with radiation.  He did not have any side effects related to his pain medication.  He was unemployed and was limited on prolonged walking, standing, and heavy lifting.  Physical examination showed some limited range of motion.  There was some mild tenderness of the spine.  Next, the Veteran reported constant knee pain, without instability or locking.  Range of motion was normal.  Ligaments were stable.  With regard to his reflux disease, he denied any current symptoms.  With regard to his chronic testalgia, the Veteran reported occasional pain on sexual intercourse.  There was pain on palpation of the testes.

On November 2006 VA psychiatric examination, the Veteran reported that he was unemployed and had worked for less than one year.  He stated that he was fired from his last job on a construction site when his boss found out that he was drawing disability because of his back.  

In March 2007, the Veteran's previous employer submitted employment information stating that in May 2006, the Veteran had voluntarily quit work as a supplemental driver.

VA treatment records reflect that in April 2007, the Veteran reported severe back pain.  There was pain and tenderness of the low spine with restricted range of motion and no neurological deficit.  The assessment was chronic low back pain leading to radicular pain in the groin.

At his June 2008 hearing before a decision review officer, the Veteran reported that he had not worked in two years.  He stated that the unemployment office had turned him away after looking at his VA paperwork.  He reported that his testalgia and back disability caused him pain.  He had severe back pain and had trouble driving, walking, or picking things up.

On July 2009 VA examination, he reported pain in his left testes that was alleviated by lying down.  His testalgia was assessed to have increased in severity.  With regard to his back, he reported constant stiffness, throbbing, and shooting pain.  Physical examination resulted in assessment of a lumbar spine condition.  There was pain with prolonged standing or walking.  The condition prevented sports and had a severe impact on exercising.

On July 2009 VA psychiatric examination, he reported that he had not worked in the last two to five years.  He had been laid off from a part time job in 2005 or 2006.  He said he was only able to stay in his last job as a forklift driver because he was left alone and could set his own hours.  He also had had a lenient boss.  The examiner determined that there was total occupational and social impairment, stating the above and noting that the Veteran had marked impairment in his social functioning and mood.  His anger was volatile and not easily controlled.  He had elected to withdraw from society.  His poor concentration and memory also made it difficult to focus or complete work-related tasks in a satisfactory or efficient manner.

VA treatment records reflect that in September 2009, the Veteran was receiving injections for back pain and associated radiculopathy.  In November 2009, he was assessed to have left and right sacroiliac dysfunction and lumbar disc degeneration, under good control since injections.

On February 2011 VA examination, the Veteran's service-connected physical disabilities were evaluated. The examiner determined that there was no indication the right and left knee disabilities, lumbar spine disability, left testalgia, or multiple scars would interfere with sedentary work.  He would have pain with prolonged walking or standing.  

In December 2011, the VA examiner offered an addendum opinion, stating that the Veteran's service-connected right and left knee strains, left testalgia, lumbar spine disability, GERD, multiple scars, and erectile dysfunction, did not interfere with his ability to complete sedentary work.

In December 2011, as an addendum to a March 2011 psychiatric VA examination, the examiner concluded that the Veteran's psychiatric disability would make it very difficult to think of any job that the Veteran could complete successfully.  The examiner felt that the Veteran had a hard time getting along with coworkers and in the past had gotten into frequent fights.  He had had problems staying focused and would not be able to be around a crowd or loud noises.  He had problems with concentration, irritability, and anger.  He felt like he wanted to kill people when he was angry.

 In this case, the Board finds that the weight of the credible events supports a finding that the Veteran was totally unemployable due to his service-connected disabilities, specifically due to his PTSD, prior to March 5, 2011.  In that regard, the evidence reflects that he has not worked since 2006 and that his employment since discharge from the military was sporadic and temporary.  Although he tried to return to school, he was unable to focus and was unable to be around other students.  Psychiatric VA examiners in 2009 and in 2011 found the Veteran to be unemployable due to his PTSD.  The examiners were in agreement that the Veteran's symptoms would have a great impact on almost any employment.  Throughout the pendency of the appeal, the Veteran has described an inability to be around any group of people and immense trouble with concentration and focus due to his PTSD symptoms.  Those symptoms, and the ones upon which the 2009 and 2011 VA examiners relied upon in making their determinations, have appeared to exist throughout the pendency of the appeal.  Thus, the Board finds this to be a case where the Veteran has been deemed totally unemployable and such unemployability has been shown to be present since at least 2006.  Accordingly, the Board finds that a TDIU is warranted for the period prior to March 5, 2011. 

III.  Other Considerations

Because the Veteran has been granted a TDIU for the pendency of the appeal, the Board will next discuss his entitlement to an extra-schedular disability rating.
An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the Veteran's PTSD has warranted a 50 percent rating prior to March 5, 2011, and a 70 percent rating thereafter.  The benefit of the doubt rule has been applied in this instance.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for increased rating for left testalgia is dismissed.

The appeal regarding propriety of a reduction of a lumbar spine disability from 20 to 10 percent disabling is dismissed.

A 50 percent rating for PTSD prior to March 5, 2001, is granted, subject to the criteria applicable to the payment of monetary benefits.

A 70 percent rating for PTSD from March 5, 2001, is granted, subject to the criteria applicable to the payment of monetary benefits.

A TDIU prior to March 5, 2011, is granted, subject to the criteria applicable to the payment of monetary benefits.


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


